IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DOES 1-26, INDIVIDUALS,                               No. 85663
                                    Appellants,
                                vs.
                 AARON D. FORD; ANNE CARPENTER;
                                                                          FL
                 GEORGE TOGLIATTI; AND MINDY                              DEC 0 6 2021
                 MCKAY,
                                    Res • ondents.

                                      ORDER DISMISSING APPEAL

                             Cause appearing, appellants' unopposed motion for a voluntary
                 dismissal of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COU T
                                                           ELIZABE        oly

                                                          BY:


                 cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                       McLetchie Law
                       Attorney General/Carson City
                       Attorney General/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT
           OF
       NEVADA



CLERK'S ORDER

 I( I) 1,447
                                                                        22- 3,8,Lis